Citation Nr: 1707596	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  09-26 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for service-connected cervical spine intervertebral disc syndrome (IVDS) and degenerative disc disease (DDD), C5-6 with spondylosis.

2.  Entitlement to a rating in excess of 50 percent for migraine headaches.  

3.  Entitlement to an effective date earlier than March 29, 2010, for the grant of service connection for migraine headaches.

4.  Entitlement to an effective date earlier than March 29, 2010, for the grant of service connection for a dizziness / balance disorder.

5.  Entitlement to an effective date earlier than March 29, 2010, for the grant of service connection for tinnitus.

6.  Entitlement to an effective date earlier than May 23, 2012, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from December 1968 to June 1972.  He was awarded the Vietnam Cross of Gallantry and Vietnam Service Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from January 2008, November 2010, October 2012, and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran had a hearing before the undersigned Veterans' Law Judge in October 2016.  A transcript of that proceeding has been associated with the claims file.


The Board notes that a November 2014 rating decision granted service connection for PTSD effective May 23, 2012.  A Notice of Disagrement was received in January 2015.  The RO acknowledged receipt of this NOD in a February 2015 letter.  As the RO has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999) (where an NOD had not been recognized). As the record reflects that the NOD has been recognized and that additional action is pending, a remand of the issue pursuant to Manlincon is not warranted in this case. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  During the Veteran's October 5, 2016 hearing, prior to the promulgation of a decision on the appeal, the Veteran and his representative indicated that the Veteran requested to terminate the appeal of his claims for increased ratings for IVDS and DDD of the cervical spine and migraine headaches.

2.  In April 1973, within one year of discharge from service, the Veteran filed a claim for service connection for a neck injury, migraine headaches, a dizziness / balance disorder, and tinnitus.  

3.  An August 3, 1973 rating decision granted service connection for cervical DDD with spondylosis, but denied the Veteran's claims of entitlement to service connection for migraine headaches, a dizziness / balance disorder, and tinnitus.

4.  Although the Veteran submitted a timely Notice of Disagreement, the RO issued the Statement of the Case to an outdated address; as the Veteran did not receive notice of his appellate rights, the decision never became final.

5.  The Veteran's claims for service connection for migraine headaches, a dizziness / balance disorder, and tinnitus were filed within one year of discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims for increased ratings for migraine headaches and IVDS and DDD of the cervical spine by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The August 1973 rating decision that denied the Veteran's claims for service connection for migraine headaches, a dizziness / balance disorder, and tinnitus was not final.  38 U.S.C.A. § 4005 (c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1973); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2016).

3.  The requirements for an effective date of June 3, 1972, but no earlier, for the grant of entitlement to service connection for migraine headaches, a dizziness / balance disorder, and tinnitus have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.304, 3.114, 3.155, 3.156, 3.158, 3.400 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  

In his October 5, 2016 hearing, the Veteran and his representative stated that the Veteran wished to withdraw his appeals for claims for increased ratings for migraine headaches and IVDS and DDD of the cervical spine.  See Hearing Transcript, pp. 15-16, 27-28.

In February 2017, the Veteran's representative filed a brief that included those issues and intimated that they remained on appeal.  As a matter of law, however, a withdrawal of an appeal is effective when received.  See 38 C.F.R. § 20.204 (b)(3) (2016).  Thus there remain no allegations of errors of fact or law for appellate consideration with respect to these matters.  As the Board does not have jurisdiction to review these claims, they are therefore dismissed.


Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The appeals adjudicated below have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of these issues, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

Earlier Effective Dates

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2016).  38 U.S.C.A. § 5110(a) (West 2014) provides that "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 C.F.R. § 3.400(b)(2) (2016) provides that for disability compensation for direct service connection, the effective date is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  With regard to reopened claims after final disallowance, the effective date of an award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2016).  

The Veteran contends that he is entitled to an effective date of the day after his discharge from service (June 3, 1972) for his service-connected migraine headaches, dizziness / balance disorder, and tinnitus.  See November 2012 Notice of Disagreement (NOD) and October 2016 Hearing Transcript, pp. 17-18, 22-24.  For the reasons discussed below, the Board agrees.

By way of history, the Veteran was discharged from service on June 2, 1972 and filed a claim for service connection for migraine headaches, dizziness, and tinnitus and deafness in April 1973.  The RO denied the Veteran's claims in an August 1973 rating decision.  The Veteran was notified of the decision and of his appellate rights and submitted a timely NOD in December 1973.  In January 1974 the RO issued a Statement of the Case (SOC); however the Veteran did not perfect a timely appeal.  A June 1974 notation on a copy of the January 1974 SOC indicates that the Veteran's NOD was canceled due to failure to reply to the SOC.

In March 2010, the Veteran filed a claim for migraine headaches, a dizziness / balance disorder, and tinnitus.  In April 2010 VCAA correspondence, the RO informed the Veteran that his claims had previously been denied in August 1973, that the denial had become final, and that he was required to submit new and material evidence to reopen those claims.  The Veteran's claim for migraines was subsequently granted in a November 2010 rating decision, and the claims for a dizziness / balance disorder and tinnitus were granted in an October 2012 rating decision.  The effective date assigned for those disabilities was March 29, 2010, the date of receipt of the Veteran's petition to reopen.

A review of the pertinent documents indicates that the Veteran's April 1973 VA Form 21-526 listed a Los Angeles address.  An August 1973 Report of Contact and December 1973 Application for Medical Benefits both listed a Playa Del Ray address, indicating that the Veteran had moved and had provided the RO notice of his change of address.  The Board reviewed the Veteran's NOD but did not identify the Veteran's address on it.  The cover letter attached to the January 1974 SOC indicates it was mailed to Veteran's previous Los Angeles address.  

The presumption of administrative regularity dictates that in the absence of clear evidence to the contrary, public officials have properly discharged their official duties.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992).  In the instant case however, it appears that the SOC was sent to an incorrect address.  Although the record contains no indication that the January 1974 SOC was returned as undeliverable, the evidence shows that the Veteran provided a new mailing address to the RO on at least two separate occasions, that the RO had notice of the new address, and that the SOC was not mailed to that address.  See Lamb v. Peake, 22 Vet. App 227, 231-32 (2008) (observing that "[i]f the file reveals that the address used was incorrect or has been updated, then the Secretary must resend the notice to the proper address.").  The Veteran has repeatedly indicated that he did not receive a copy of the SOC, and the aforementioned documents support his assertions.  See June 2015 VA Form 9 and October 2016 Hearing Transcript, pp. 17-18, 22-25.  

VA regulations provide that an appeal consists of a timely filed NOD in writing, and after a SOC has been furnished, a timely filed Substantive Appeal, and that a Substantive Appeal must be filed within sixty days after mailing of the SOC.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2016).  Because the Veteran never received a copy of the January 1974 SOC and notice of his appellate rights, the finality of the August 1973 rating decision was tolled.  

Based on the above facts, the August 1973 rating decision never became final and the effective date regulations pertaining to reopened claims are inapplicable.  As the evidence shows that the Veteran filed his claims for migraine headaches, a balance / dizziness disorder, and tinnitus within one year of his separation from service, the effective date is the day following separation from active service, or June 3, 1972.  38 C.F.R. § 3.400(b)(2) (2016).  


ORDER

The withdrawn claims for increased ratings for migraine headaches and IVDS and DDD of the cervical spine are dismissed.

An effective date of June 3, 1972, but no earlier, for the grant of service connection for migraine headaches is granted.  

An effective date of June 3, 1972, but no earlier, for the grant of service connection for a dizziness / balance disorder is granted.  

An effective date of June 3, 1972, but no earlier, for the grant of service connection for tinnitus is granted.  



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


